GIERKE, Judge
(dissenting):
I cannot join in condoning the Government’s behavior. The majority apparently is not offended by Captain Battle’s uncontradicted admission that she, acting on orders of her superiors, falsely assured Sergeant Godshaik that their “conversations were confidential and that [she] would represent him,” when in fact she was acting as a government agent. In my view, this kind of outrageous conduct violates due process. If it is condoned, Air Force servicemembers will be justifiably wary of confiding in Air Force defense counsel.
The majority analyzes this case in terms of disclosure of privileged information. That analysis is off the mark because Capt Battle was not Sgt Godshalk’s lawyer. She was a government agent pretending to be his lawyer. The majority places great weight on the Government’s good intentions. This ease is not about good intentions, but about the means used to carry out those intentions. The majority asserts that Sgt Godshaik waived any objections arising from Capt Battle’s behavior. My reading of the record is that his purported waiver extended only to evidentiary objections.
The majority states that appellant has produced no evidence that he was prejudiced by the Government’s subterfuge. The majority has it backwards. Instead, this case should be treated like the cases involving use of immunized testimony. I would require the Government, not Sgt Godshaik, to produce clear and convincing evidence that the law enforcement investigation, decision to prosecute, government trial tactics, appellant’s election to retain civilian counsel, and appellant’s decision to plead guilty were untainted by the subterfuge. See Kastigar v. United States, 406 U.S. 441, 92 S.Ct. 1653, 32 L.Ed.2d 212 (1972); Cunningham v. Gilevich, 36 MJ 94 (CMA 1992); United States v. Boyd, 27 MJ 82 (CMA 1988).
Without a remand for a full Kastigar-type hearing, the taint attached to this prosecution and the damage to the integrity of the Air Force’s defense counsel structure cannot be purged. I cannot join in affirming Sgt Godshalk’s conviction based on the record before us. Accordingly, I dissent.